Citation Nr: 0841423	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-41 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for vomiting, cramps, 
diarrhea, sweating, salivation, tearing, nausea, dizziness, 
muscle/joint pain, restlessness, shortness of breath, weight 
loss, and decreased stamina, including as due to an 
undiagnosed illness, pesticides, smoke inhalation, depleted 
uranium, or exposure to nuclear weapons. 

2.  Entitlement to service connection for anxiety, 
sleeplessness, depression, loss of focus and concentration 
problems, including as due to an undiagnosed illness or to 
service-connected idiopathic generalized tonic/clonic seizure 
disorder with headaches and disorientation.

3.  Entitlement to service connection for alcohol and drug 
addiction, including as due to service-connected idiopathic 
generalized tonic/clonic seizure disorder with headaches and 
disorientation.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), including as due to service-connected 
idiopathic generalized tonic/clonic seizure disorder with 
headaches and disorientation.
  
5.  Entitlement to service connection for back problems.  

6.  Entitlement to service connection for allergic rhinitis, 
including nose/sinus problems.  

7.  Entitlement to service connection for diabetes.

8.  Entitlement to service connection for hepatitis C.

9.  Entitlement to a total evaluation based on individual 
unemployability (TDIU).

10.  Entitlement to an evaluation in excess of 20 percent for 
idiopathic generalized tonic/clonic seizure disorder with 
headaches and disorientation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from March 1986 to August 
1988.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The Board addresses the claims of entitlement to service 
connection for nausea, dizziness, anxiety, sleeplessness, 
depression, loss of focus and concentration problems, PTSD 
and allergic rhinitis, including nose/sinus problems, 
entitlement to an evaluation in excess of 20 percent for 
idiopathic generalized tonic/clonic seizure disorder with 
headaches and disorientation, and entitlement to TDIU in the 
REMAND section, below, and REMANDS these claims to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice with regard to 
the claims being decided.  

2.  The veteran did not serve on active duty in the Southwest 
Asia theater of operations during the Persian Gulf War.

3.  The veteran does not currently have a disability 
manifested by vomiting, cramps, diarrhea, sweating, 
salivation, tearing, muscle/joint pain, restlessness, weight 
loss and decreased stamina.  

4.  Shortness of breath is not related to the veteran's 
active service.

5.  The veteran does not currently have alcohol and drug 
addictions. 

6.  The veteran does not currently have a disability 
manifested by back problems.    

7.  The veteran does not currently have diabetes.

8.  The veteran does not currently have hepatitis C.




CONCLUSIONS OF LAW

1.  Vomiting, cramps, diarrhea, sweating, salivation, 
tearing, muscle/joint pain, restlessness, shortness of 
breath, weight loss and decreased stamina were not incurred 
in or aggravated by service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1111, 1112, 1117, 
1131, 1137, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.317 (2007).

2.  Alcohol and drug addiction was not incurred in or 
aggravated by service and is not proximately due to or the 
result of service-connected idiopathic generalized 
tonic/clonic seizure disorder with headaches and 
disorientation.  38 U.S.C.A. 
§§ 105, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.1, 3.159, 3.301, 3.303, 3.310 (2007).

3.  Back problems were not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2007).

4.  Diabetes was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1111, 1112, 1131, 1137, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

5.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 105, 1131, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.1, 3.159, 3.301, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2007); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
provided the veteran adequate notice with regard to the 
claims being decided such that the Board's decision to 
proceed in adjudicating these claims does not prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004)).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date.  Such 
notice must explain how in determines the appropriate 
disability rating and effective date to assign the award.  
Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letters dated May 2003 and December 
2006, the first sent before initially deciding those claims 
in a rating decision dated arch 2004.  The timing of such 
notice reflects compliance with the requirements of the law 
as found by the Court in Pelegrini II.

The content of such notice, considered in conjunction with 
the content of other letters the RO sent to the veteran in 
July 2003, August 2003, November 2003, August 2004 and March 
2006, also reflects compliance with pertinent regulatory 
provisions and case law, noted above.  In the letters, the RO 
acknowledged the claims being decided, informed the veteran 
of the evidence necessary to support those claims, identified 
the type of evidence that would best do so, notified him of 
VA's duty to assist and indicated that it was developing his 
claims pursuant to that duty.  The RO also provided the 
veteran all necessary information on disability ratings and 
effective dates.  The RO identified the evidence it had 
received in support of the veteran's claims and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof, but that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all requested 
evidence.  The RO advised the veteran to sign the enclosed 
forms authorizing the release of his treatment records if he 
wished VA to obtain them on his behalf.  The RO also advised 
the veteran to send to VA all requested evidence.  



B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the claims being decided.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  For instance, the 
RO endeavored to secure and associate with the claims file 
all evidence the veteran identified as being pertinent to 
those claims, including service medical records and post-
service VA and private treatment records.  However, some of 
the identified sources of records responded that no such 
records existed.  

As the veteran alleges in various written statements, the RO 
did not afford the veteran VA examinations in support of the 
claims being decided.  The Board acknowledges the veteran's 
contention that he is not responsible for submitting 
diagnoses of his claimed disabilities, but points out that 
relevant statutory and regulatory provisions do not mandate 
that such action be taken in this case.  See 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  
Rather, as explained in more detail below, the evidence does 
not establish that the veteran currently has the disabilities 
at issue in this decision or that the veteran suffered an 
event, injury or disease in service to which a current 
disability could be related.  Remanding for examinations, 
during which examiners would be instructed to address a 
possible relationship between a current disability and an in-
service event, injury or disease, would thus be futile.   

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).  



 II.  Analysis of Claims

The veteran claims entitlement to service connection for a 
disability manifested by vomiting, cramps, diarrhea, 
sweating, salivation, tearing, muscle/joint pain, 
restlessness, weight loss and decreased stamina, shortness of 
breath, alcohol and drug addictions, back problems, diabetes 
and hepatitis C.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted when a 
disability was incurred in or aggravated by service and was 
the result of the veteran's own willful misconduct, 
including, with regard to claims filed after October 31, 
1990, his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) (2007).  The simple drinking of an alcoholic 
beverage is not of itself willful misconduct.  The 
deliberative drinking of a known poisonous substance or under 
conditions that would raise a presumption to that effect will 
be considered willful misconduct.  38 C.F.R. § 3.301(c)(2) 
(2007).  The isolated and infrequent use of drugs is not of 
itself willful misconduct; however, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c)(3) 
(2007).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. 
§ 3.1(n) (2007).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

Service connection may be presumed for certain conditions, 
including arthritis and diabetes, if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
one such condition became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2007).

Service connection may also be presumed for certain 
conditions under 38 U.S.C.A. § 1117, based on service in the 
Persian Gulf.  More specifically:

(a)(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest (A) 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).

(a)(2) For purposes of this subsection, 
the term "qualifying chronic disability" 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): (A) An 
undiagnosed illness; (B) A medically 
unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service connection.

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.

* *

(f) For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West 2002).

The regulation implementing the foregoing statute provides, 
in relevant part, that except as provided otherwise, VA shall 
pay compensation in accordance with chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability (I) became manifest either 
during active duty in the South West Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2011, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2007).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R.
§ 3.317(a)(3) (2007).  Disabilities that have existed for at 
least six months and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered "chronic."  38 C.F.R. § 3.317(a)(4) 
(2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

According to initial written statements submitted in support 
of the claims being decided, the veteran served during 
Operation Desert Storm and is entitled to a presumption of 
service connection for multiple disabilities incurred during 
this period of active service.  According to subsequent 
written statements submitted in support of the claims being 
decided, even though the veteran did not serve during 
Operation Desert Storm, he served in the Persian Gulf prior 
to that time and, as a result, developed symptoms of an 
undiagnosed illness.  

The Board acknowledges these assertions, but points out that, 
as previously indicated, the veteran served on active duty 
from March 1986 to August 1988.  His service in this regard 
does not qualify him as a Persian Gulf veteran entitled to 
presumptive service connection under 38 U.S.C.A. § 1117.  
Rather, to be so entitled, a claimant must have served in the 
Southwest Asia theater of operations beginning August 2, 
1990.  38 C.F.R. §§ 3.2(i), 3.317(a)(1), (d)(1), (2) (2007).  

The veteran further contends that he developed vomiting, 
cramps, diarrhea, sweating, salivation, tearing, nausea, 
dizziness, muscle/joint pain, restlessness, shortness of 
breath, weight loss, and decreased stamina in service 
secondary to his exposure to pesticides he used, depleted 
uranium and nuclear weapons he handled, and smoke from oil 
fires he breathed.  He asserts that, due to the stresses of 
combat, he became addicted to alcohol and drugs in service 
and that, although he has since become clean and sober, he 
still has residuals of the addictions.  He alternatively 
asserts that he became addicted to alcohol and drugs 
secondary to his PTSD, which is related to his service-
connected seizure disability.  The veteran also contends that 
he began having back problems in service after loading 
supplies and equipment aboard ship.  Allegedly, since then, 
he has been diagnosed with arthritis. 
The veteran asserts that he developed diabetes and hepatitis 
C in service in the Persian Gulf, disabilities that were 
diagnosed shortly after discharge.

According to the veteran's service medical records, during 
active service, the veteran did not report or receive 
treatment for, and was not diagnosed with, sweating, 
salivation, tearing, nausea, dizziness, restlessness, 
shortness of breath, weight loss, decreased stamina, alcohol 
or drug addiction, back problems, diabetes or hepatitis C.  
He received treatment for vomiting, cramps and diarrhea, 
which medical professionals attributed to probable strep 
throat and gastroenteritis, an avulsion of the left lower 
leg, and right elbow pain, which medical professionals 
attributed to a soft tissue injury.

Following discharge, the veteran received VA and private 
treatment for multiple medical complaints and underwent a VA 
neurological examination.  During treatment visits and the 
examination, the veteran did not report, and medical 
professionals did not note or diagnose, any of the claimed 
disabilities at issue in this decision other than shortness 
of breath.  No medical professional related the veteran's 
reported shortness of breath to his active service.    

As noted above, to prevail in a claim for service connection, 
a claimant must submit competent evidence establishing that 
he has a current disability resulting from service or a 
service-connected disability.  In this case, the veteran's 
assertions represent the only evidence of record diagnosing 
vomiting, cramps, diarrhea, sweating, salivation, tearing, 
nausea, dizziness, muscle/joint pain, restlessness, weight 
loss, decreased stamina, alcohol and drug addictions, back, 
diabetes and hepatitis C, and relating shortness of breath to 
the veteran's active service.  Such assertions may not be 
considered competent evidence of a current disability or 
nexus, however, as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge to 
diagnose a medical condition or provide an opinion on 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions). 

In light of the foregoing the Board finds that the veteran 
does not currently have a disability manifested by vomiting, 
cramps, diarrhea, sweating, salivation, tearing, muscle/joint 
pain, restlessness, weight loss and decreased stamina, 
alcohol and drug addictions, back problems, diabetes and 
hepatitis C.  The Board also finds that shortness of breath 
is not related to the veteran's active service.  Based on 
these findings the Board concludes that vomiting, cramps, 
diarrhea, sweating, salivation, tearing, muscle/joint pain, 
restlessness, shortness of breath, weight loss, decreased 
stamina and diabetes were not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
The Board also concludes that alcohol and drug addiction was 
not incurred in or aggravated by service and is not 
proximately due to or the result of service-connected 
idiopathic generalized tonic/clonic seizure disorder with 
headaches and disorientation and that back problems and 
hepatitis C were not incurred in or aggravated by service.  
None of these claims is in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution thereof.  Rather, as a preponderance of the 
evidence is against the claims, they must be denied.


ORDER

Service connection for vomiting, cramps, diarrhea, sweating, 
salivation, tearing, nausea, dizziness, muscle/joint pain, 
restlessness, shortness of breath, weight loss, and decreased 
stamina, including as due to an undiagnosed illness, 
pesticides, smoke inhalation, depleted uranium, or exposure 
to nuclear weapons, is denied. 

Service connection for alcohol and drug addiction is denied. 

Service connection for back problems is denied.  

Service connection for diabetes is denied.

Service connection for hepatitis C is denied.


REMAND

The veteran claims entitlement to service connection for 
anxiety, sleeplessness, depression, loss of focus and 
concentration problems, PTSD and allergic rhinitis, including 
nose/sinus problems, entitlement to an evaluation in excess 
of 20 percent for idiopathic generalized tonic/clonic seizure 
disorder with headaches and disorientation, and entitlement 
to a TDIU.  Additional action is necessary before the Board 
decides these claims.  

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the veteran adequate notice and assistance; 
therefore, to proceed in adjudicating the claims being 
remanded would prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. at 392-94. 

First, in January 2008, the Court held that, with regard to 
claims for increased compensation, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008). The Court further held 
that, if the Diagnostic Code (DC) under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  As 
well, the Court held that the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation, including competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 
at 43-44. 

In this case, during the course of this appeal, the RO 
provided the veteran VCAA notice on his claim for an 
increased evaluation, but given the Court's recent decision 
in Vazquez-Flores, such notice is inadequate.  It informed 
the veteran of the need to submit medical or lay evidence 
demonstrating a worsening or increase in severity of his 
service-connected seizure disability.  It did not inform the 
veteran of the need to submit evidence describing the effect 
any worsening has on his employment and daily life.  Such 
notice also did not inform the veteran of the need to submit 
more specific evidence satisfying the criteria for an 
increased rating under the DCs pursuant to which his seizure 
disability is rated.  This type of notice is necessary in 
this case as such DCs authorize an increased evaluation based 
on specific criteria, rather than on a mere showing of a 
worsening of the disability and its effect upon his 
employment and daily life.  The veteran has not submitted any 
statements or taken any actions, which show that he has 
actual knowledge of this requirement.  

In addition, under 38 U.S.C.A. § 5103A, VA's duty to assist 
inc
lud
es 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
examinations in support of the claims for service connection 
for 
anx
iet
y,
sleeplessness, depression, loss of focus and concentration 
pro
ble
ms, 
alc
oho
l 
and
drug addiction, PTSD and allergic rhinitis, including 
nos
e/s
inu
s 
pro
ble
ms, 
and 
a
TDIU are necessary.  The veteran's service medical records 
est
abl
ish 
tha
t, 
dur
ing
service, the veteran reported, received treatment for, or was 
sho
wn 
to 
hav
e,
depression and nose and sinus problems.  Post-service 
tre
atm
ent 
rec
ord
s 
and 
the
veteran's written statements indicate that, since discharge, 
the 
vet
era
n 
has 
rep
ort
ed
or been shown to have the same symptoms.  To date, the RO has 
not 
obt
ain
ed 
a
medical opinion regarding whether the veteran currently has 
dis
abi
lit
ies 
man
ife
ste
d
by such symptoms, which are related to his active service, 
inc
lud
ing 
the
documented depression and nose and sinus problems.  The RO 
als
o 
has 
not 
obt
ain
ed
medical opinions regarding whether the veteran has a 
dis
abi
lit
y 
man
ife
ste
d 
by
anxiety, sleeplessness, depression, loss of focus and 
con
cen
tra
tio
n 
pro
ble
ms,
including PTSD, which is related to his service-connected 
sei
zur
e 
dis
abi
lit
y, 
as
alleged, and whether his service-connected disability(ies) 
int
erf
ere
with his employability.

Finally, the veteran asserts that he is entitled to service 
connection for anxiety, sleeplessness, depression, loss of 
focus, concentration problems and PTSD on either a direct or 
secondary basis, as due to an undiagnosed illness or to 
service-connected idiopathic generalized tonic/clonic seizure 
disorder with headaches and disorientation.  To date, the RO 
has not considered the veteran's claims for such disabilities 
on a secondary basis, as due to his service-connected seizure 
disability.  

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Provide the veteran VCAA notice 
pertaining to his claim for an increased 
evaluation for a seizure disability, 
which satisfies the requirements of the 
Court's holding, noted above.  Such 
notice must inform the veteran of the 
need to submit evidence describing the 
effect any worsening of his seizure 
disability has on his employment and 
daily life and satisfying the specific 
criteria for an increased rating under 
the DCs pursuant to which this disability 
is rated.

2.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for allergic 
rhinitis, including nose/sinus problems.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) diagnose any disability 
manifested by nose and sinus 
problems;

b) offer an opinion regarding 
whether such disability is at 
least as likely as not related 
to the veteran's active 
service, including documented 
nose and sinus problems; and 

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided. 

3.  Thereafter, arrange for the veteran 
to undergo a VA examination in support of 
his claims for service connection for 
anxiety, sleeplessness, depression, loss 
of focus, concentration problems and PTSD 
and a TDIU.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose any disability 
manifested by anxiety, 
sleeplessness, depression, and 
loss of focus and 
concentration, including, if 
appropriate, PTSD;

b) offer an opinion regarding 
whether such disability is at 
least as likely as not related 
to the veteran's active 
service, including documented 
depression; 

c) if not, offer an opinion 
regarding whether such 
disability is proximately due 
to or the result of the 
veteran's service-connected 
seizure disorder with headaches 
and disorientation; and

d) note all symptoms of the 
veteran's service-connected 
seizure disability, including, 
if appropriate, any affecting 
the veteran's mental health; 

e) offer an opinion regarding 
whether the veteran is unable 
to secure and follow a 
substantially gainful 
occupation by reason of 
service-connected disabilities, 
including, if appropriate based 
on the other report of VA 
examination, any disability 
affecting the nose and sinuses; 
and 

f) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided. 

4.  Readjudicate the claims being 
remanded.  Consider the veteran's claims 
for service connection for anxiety, 
sleeplessness, depression, loss of focus 
and concentration problems and PTSD on 
direct and secondary bases, including as 
due to the veteran's service-connected 
seizure disability.  In deciding his 
claim for an increased evaluation for a 
seizure disability, determine whether a 
separate evaluation should be assigned 
for the veteran's headaches.  Thereafter, 
if any benefit sought is not granted, 
provide the veteran a supplemental 
statement of the case and an opportunity 
to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the claims being remanded.  No action is required of the 
veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


